10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-cv-05444-DMF Document 37 Filed 03/27/20 Page 1 of 8

 

| Vex __Lonaen |
JOHN LAAKE i— RECENVED _ COPY
Pro Se Plaintiff i i
469 Grand Ave. MAR 2 7 2020 :
ae | CLERKUS DISTRICT COUR)

DISTRICT RIZONA

Telephone: (708) 352-0424
BY DEPUTY -

wlerre

 

IN THE UNITED STATES DISTRICT COURT

 

DISTRICT OF ARIZONA
JOHN LAAKE, No. 2:19-cv-05444-PHX-DMEF
(Assigned to the Honorable
Plaintiff, Deborah M. Fine)
Vv. Response to Motion to Dismiss

DIRTY WORLD, LLC, and
JOHN DOE,

Defendants.

 

 

 

 

NOW COMES John Laake, Pro Se Plaintiff, and in response to Defendant Dirty
World, LLC’s Motion to Dismiss states as follows:

Defendant attempts to deflect their liability for Plaintiff's damages by claiming
that supposedly the defaming statements made against him on www.thedirty.com were |
made solely by a third party, and not including themselves. In the fourth paragraph of
their Motion to Dismiss they attempt to assert the following: “Mr. Laake’s Amended
Complaint fails to state any claims upon which relief may be granted as to Dirty World.”
Dirty World claims they themselves did not defame Plaintiff, that they supposedly were

solely the third-party carrier to the defaming parties. Yet, as indicated in Exhibit B to
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05444-DMF Document 37 Filed 03/27/20 Page 2 of 8

Plaintiff's Complaint and also as Exhibit B to his First Amended Complaint: Dirty World
is, in fact, The Dirty Army. Their Facebook page indicates it at:
https://business.facebook.com/TheDirtyArmy/. (See Exhibit A herein). On that same
Facebook page of theirs, it also says, “About TheDirty.com”. That Facebook page is
clearly another website of theirs, intended to drive viewer traffic to www.thedirty.com.

Notably, pertaining to the highly-egregious and libelous webpage regarding
Plaintiff Laake which was posted on www.thedirty.com’s website at the following link:
https://thedirty.com/city/chicago/john-winter-laake/#post-2287760 and which, since this
lawsuit was filed, has been taken down —directly underneath Plaintiffs stolen photo
which was posted upon that same highly-egregious and libelous webpage wherein it was
written “John ‘Winter’ Laake” in an inscription in large-lettered bold font, it called him,
among other things, a “human trafficker, rapist”, and it said the following words:

December 31, 2018 — 9:39 AM

THE DIRTY ARMY: nuff said ........ will fill in the deets later

..... busy living in hiding in Chicago so my family dies [sic] not

die”
(https://thedirty.com/city/chicago/john-winter-laake/#post-2287760)

Plaintiff Laake herein declares that THE DIRTY ARMY, also known as Dirty
World, as it so clearly states on their Facebook page is the instigator and the original
party who posted the libel against the Plaintiff. Regarding the other two parties who
posted on the same webpage, known by pseudonyms as: 1) “Wolfgirl” — who claims to

supposedly be Plaintiff's “ex from a few years ago” but who did not libel the Plaintiff:

This person “Wolfgirl” had posted their comment on that webpage on December 31

 
o ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05444-DMF Document 37 Filed 03/27/20 Page 3 of 8

2018 at 1:04 PM; and 2) “psychic vampire slayer” — who also posted vile libel against
the Plaintiff, posted their statement on December 31, 2018 at 12:32 PM. Notably, both
of these secondary postings occurred after THE DIRTY ARMY’s original posting on
December 31, 2018 at 9:39 AM. As can clearly be seen here, THE DIRTY ARMY
was the original party to post and comment about Plaintiff Laake. That, by their
own admission on their Facebook page, THE DIRTY ARMY is www.thedirty.com,
which is the Defendant Dirty World. They are all one and the same entity. They created
and provided the platform upon www.thedirty.com for millions of people worldwide to
read that libelous posting about Plaintiff Laake — and furthermore invited third parties to
comment upon it — thereby further damaging Plaintiff John Laake’s reputation and
damaging his business by these numerous highly-egregious lies, in that it falsely called
him, among other things, a “human trafficker, rapist, who uses death threats to silence his
‘victims’”.

The question herein is: Who, specifically, is the person at www.thedirty.com that
initiated the libelous posting against Plaintiff Laake under the pseudonym, THE DIRTY
ARMY? That person is evidently too cowardly to come out of the shadows. A search on
Wikipedia.com indicates that Nik Richie a/k/a Hooman Karamian founded thedirty.com a/k/a
Dirty World LLC in 2007, and it also states that he has [supposedly] ceased his involvement

with it as of April 2018.

Defendant’s motion to dismiss must fail because it does not even address the issue
which Plaintiff had brought up in his Complaint and Amended Complaint wherein he

stated from the beginning that “it is evident that Dirty World is THE DIRTY ARMY.”
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-05444-DMF Document 37 Filed 03/27/20 Page 4 of 8

This is not rocket science. Dirty World does not address this important point. The verbal
gymnastics that are used by the Defendant Dirty World in their motion to dismiss
blatantly ignore the fact that their Facebook page clearly says that they are THE DIRTY
ARMY. They cannot get around that fact. THE DIRTY ARMY is one of the two parties
that libeled the Plaintiff. They clearly initiated the libel since they were the first to post,
as evidenced by the dates shown therein on the www.thedirty.com webpage about the
Plaintiff. (See Plaintiffs Complaint [Dkt. 1, 95] and his Amended Complaint [Dkt. 29, |
5]).

Therefore, the Defendant Dirty World is culpable to the Plaintiff, in addition to the
“psychic vampire slayer” for both libeling him and for enabling and providing the
webpage for third parties to also libel him, in violation of the libel statute 28 U.S.C. §
4101(1).

WHEREFORE, Plaintiff respectfully seeks that the Defendant’s motion to dismiss
be stricken.

Furthermore, Plaintiff asks this court to enforce the subpoena that was issued upon
Godaddy to uncover the identity of the person at www.thedirty.com, which is, Dirty
World, who posted the libel herein against the Plaintiff under the pseudonym
“THE DIRTY ARMY” apparently as an employee or agent of Dirty World, and to
uncover the name of the other party who libeled the Plaintiff, styled herein in this lawsuit
as: JOHN DOE -— that is the other person who posted the libel against the Plaintiff under

the pseudonym of “psychic vampire slayer” — for the purposes so that they both can be
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-05444-DMF Document 37 Filed 03/27/20 Page 5 of 8

added as named parties to this lawsuit, in addition to Defendant Dirty World, since Dirty

World initiated the libel themselves against the Plaintiff herein under the pseudonym

 

“THE DIRTY ARMY”.
Respectfully submitted,
Dated: March 24, 2020 /s/ John Laake
John Laake, Pro Se Plaintiff
469 Grand Ave.

Aurora, IL 60506
Ph: (708) 352-0424

Email: wolfloki@yahoo.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05444-DMF Document 37 Filed 03/27/20 Page 6 of 8

CERTIFICATE OF SERVICE
Pro Se Plaintiff John Laake, hereby certifies that he sent a copy of the
Response to Motion to Dismiss to the following address:

David Gingras, Esq.
Gingras Law Office, PLLC
4802 E. Ray Rd., #23-271
Phoenix, AZ 85044

via U.S. Mail on March 24, 2020.

Dated: March 24, 2020 /s/ John Laake
John Laake, Pro Se Plaintiff
469 Grand Ave.
Aurora, IL 60506
Ph: (708) 352-0424

Email: wolfloki@yahoo.com
Case 2:19-cv-05444-DMF Document 37 Filed 03/27/20 Page 7 of 8

Exhibit A
Case 2:19-cv-05444-DMF Document 37 Filed 03/27/20 Page 8 of 8

TheDirty.com |

 

Home
About
Posts
Photos
Videos

Community

ene eet

 

 

ielike A Share Suggest Edits

Posts

TheDirty.com
Yesterday at 900 AM - (3

What's she looking at?
Full Past: hitps://bit y/39G3d0e

wil TELUS @

THE DIRTY

 

 

 

Contact Us © Send Message

interest

Dy

THE DIRTY

ABQUT THEDIRTY.GOM

www. TheDirly.com

@ Have a tip? Email The Dirty!
fips @thedirly.com

a» Press Inquires email:
press @thedirly.com

“Event...

See More

Community See All

48.449 people like this

\\ 43.185 peoole follow this

About See Al
(~\ Contact TheDirty.com on Messenger

{BD  thedirty.com
